Exhibit 99.2 Proxy Disclosure On February 22, 2008, CSX Corporation ("CSX") filed with the SEC a revised preliminary proxy statement in connection with its 2008 Annual Meeting. CSX plans to file with the SEC and furnish to its shareholders a definitive Proxy Statement in connection with its 2008 Annual Meeting, and advises its security holders to read the definitive Proxy Statement when it becomes available, because it will contain important information. Security holders may obtain a free copy of the definitive Proxy Statement and other documents (when available) that CSX files with the SEC at the SEC’s website at www.sec.gov. The definitive Proxy Statement and these other documents may also be obtained for free from CSX by directing a request to CSX Corporation, Attn: Investor Relations, David Baggs, 500 Water Street C110, Jacksonville, FL 32202. CSX, its directors, director nominee and certain named executive officers and employees may be deemed to be participants in the solicitation of CSX’s security holders in connection with its 2008 Annual Meeting.Security holders may obtain information regarding the names, affiliations and interests of such individuals in CSX’s revised preliminary proxy statement filed on February 22, 2008 with the SEC. CORPORATE PARTICIPANTS David Baggs CSX Corporation - Assistant VP, IR Michael Ward CSX Corporation - Chairman, President, CEO Tony Ingram CSX Corporation - COO Clarence Gooden CSX Corporation - EVP, Sales, Marketing Officer Oscar Munoz CSX Corporation - EVP, CFO CONFERENCE CALL PARTICIPANTS John Barnes BB&T Capital Markets - Analyst William Greene Morgan Stanley - Analyst Ken Hoexter Merrill Lynch - Analyst Tom Wadewitz JPMorgan - Analyst Jason Seidl Credit Suisse - Analyst Gary Chase Lehman Brothers - Analyst Lee Klaskow Longbow Research - Analyst Ed Wolf Wolf Research - Analyst PRESENTATION Operator Good morning, ladies and gentlemen. Welcome to the the CSX Corporation first quarter 2008 earnings call. As a reminder today's call is being recorded. During this call, all participants will be in a listen only mode. For opening remarks and introduction, I'd like to turn the call over to Mr. David Baggs, Assistant Vice President, Investor Relations for CSX Corporation. David Baggs - CSX Corporation - Assistant VP, IR Thank you, Laurie and good morning, everyone. Again welcome to our first quarter earnings call. The presentation material that we'll review this morning along with our quarterly financial report and our safety and service measurements are available on our website at CSX.com under the investor section. In addition, following the presentation, a webcast replay will be available for your review.
